July 27, 2021

via ECF
Hon. Andrew E. Krause
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601-4150

       Re: Rutherford and Gallman v. City of Mount Vernon, et al., 18 CV 10706

Dear Magistrate Judge Krause,

As you know, we represent Plaintiffs in the above-captioned matter. I write with the consent of
Defendants’ counsel and on behalf of the parties to inform the Court, in advance of tomorrow’s
scheduled conference, that we are continuing document discovery largely consistent with the
schedule previously approved by the Court. Given that, and the fact that no matters requiring
the Court's attention have arisen, the parties would be happy to adjourn tomorrow's
conference to a time convenient for the Court. We apologize for sending this update on the
eve of our scheduled conference and are prepared to appear should the Court nevertheless
wish to hold the conference.

Very truly yours,



Karen A. Newirth

cc: Steven Bushnell, Esq. (via email)
